The plaintiff has appealed from the denial of two motions filed after the entry of judgment in this action. 1. In the first motion the plaintiff sought an order directing the clerk "to include in the execution interest to the date that the execution is issued.” That motion was properly denied for the reasons stated by the judge in his findings and order. 2. The one page of the plaintiffs brief devoted to the second motion (by which he sought an order under Mass.R.Civ.P. 69, 365 Mass. 836 [1974]; see Geehan v. Trawler Arlington, Inc., 371 Mass. 815, 817-818 [1977]) does not present an appellate argument within the meaning of Mass.R.A.P. 16(a)(4), 367 Mass. 921 (1975), and brings nothing before us for consideration. Lolos v. Berlin, 338 Mass. 10, 13-14 (1958).

Orders affirmed.